Citation Nr: 1040115	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1. Entitlement to an initial compensable ratingfor service-
connected bilateral hearing loss prior to March 6, 2010.

2.  Entitlement to an initial rating in excess of 30 percent for 
service-connected bilateral hearing loss prior to March 6, 2010.

3. Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:  The American Legion	


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In pertinent part, this decision granted 
service connection for bilateral hearing loss and assigned an 
initial 10 percent rating.  Thereafter, the Veteran appealed with 
respect to the initially assigned rating.  While his appeal was 
pending, a May 2010 rating decision assigned a 30 percent 
evaluation, effective March 6, 2010.  However, as this rating is 
still less than the maximum benefit available, the appeal is 
still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In September 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The Board notes that the Veteran filed a claim for service 
connection for a back injury and residuals of a back injury.  The 
claim as it was certified was limited to a back disorder; 
however, at the DRO hearing the Veteran's spouse testified that 
she thought the Veteran's hip disorders are due to his back 
complaints.  The Board also observes that the record shows 
treatment and surgery for the Veteran's right hip.  
Therefore, the Board has recharacterized the claim as one for 
service connection for residuals of a back injury to encompass 
any current disability that could be a result of the alleged in-
service injury.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The issue of entitlement to service connection for 
residuals of a back injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to March 6, 2010, service-connected bilateral hearing 
loss was productive of Level I hearing loss in the right ear and 
Level VI hearing loss in the left ear.

2. From March 6, 2010 onward, service-connected bilateral hearing 
loss was productive of Level IV hearing loss in the right ear and 
Level IX hearing loss in the left ear.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for service-
connected bilateral hearing loss prior to March 6, 2010 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2010). 

2. The criteria for an initial rating in excess of 30 percent for 
service-connected bilateral hearing loss from March 6, 2010 
onward have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her claim 
and to assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veteran s Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in September 2007 with regard to his service connection 
claim, prior to the initial unfavorable AOJ decision issued in 
July 2008.  Additional VCAA letters were sent in March 2008, June 
2008, March 2009, August 2009, and November 2009.

The Board observes that the pre-adjudicatory VCAA notice issued 
informed the Veteran of the type of evidence necessary to 
establish service connection, how VA would assist him in 
developing his claim, and his and VA's obligations in providing 
such evidence for consideration.  Additionally, the letter 
advised him of how to substantiate disability ratings and 
effective dates.  Thus, all VCAA notice requirements for the 
Veteran's service connection and rating claim were met prior to 
the initial adjudication of the claim. 

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's VA medical records, private medical 
records, and the reports of April 2008 and March 2010 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of the claim. 

The Board notes that the Veteran's service treatment records were 
reported destroyed in the 1973 fire at the St. Louis records 
repository.  In cases where VA is unable to obtain some or all of 
the veteran's service treatment records, VA has a heightened duty 
to explain its findings and conclusions and to consider carefully 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In this case, several efforts were made to 
retrieve these records and the remand addresses additional steps 
that should be takes relevant to the Veteran's claimed back 
injury.  However, as these records are relevant to the initial 
grant of service connection, they are not probative of the 
disability ratings assigned for service-connected bilateral 
hearing loss presently.  Therefore, the Board determines that the 
absence of service treatment records is not detrimental to the 
claim at hand.

With respect to the VA examinations, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
each VA examination relevant to these claims is adequate.  In 
this regard, the Board notes that the examiners reviewed the 
claims file, noting particular relevant events contained in the 
treatment evidence, documented the Veteran's self-reported 
medical history and complaints, and examined the Veteran.  Taking 
all this evidence into account, the examiners provided the 
findings requisite to determine appropriate disability rating for 
service-connected bilateral hearing loss.  Nothing in the record 
suggests that the examiners' findings were inconsistent with the 
treatment evidence of record or the opinions were based on an 
incomplete or inaccurate understanding of the relevant facts.  

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In the present case, neither VA audiological evaluation 
of record contains findings relevant to the impact of the 
Veteran's hearing on his daily and occupational living.  However, 
the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), the Court of Appeals for the Federal Circuit 
(Federal Circuit) found that the phrase "daily life" as used in 
Part 4 of 38 C.F.R., can be cited to Subpart A, which provides 
"regulations prescribing the policies and procedures for 
conducting VA medical examinations."  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  The Court has previously noted 
that regulations governing procedures for conducting VA medical 
examinations are not considered part of the rating schedule 
because, "[t]he rating schedule consists only of those 
regulations that establish disabilities and set forth the terms 
under which compensation shall be provided.  A regulation 
prescribing the policies and procedures for conducting a VA 
medical examination does not serve these purposes."  As such, 
the Federal Circuit stated that while the effects of daily life 
are relevant to the doctor conducting the examination, these 
effects are not relevant to disability rating specialist.  
Therefore, while the Board acknowledges that the VA examiners 
failed to address the impact of the Veteran's hearing loss on his 
daily living, the Board finds that addressing such factors is not 
necessary.  See Vazquez-Flore at 1280.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
).  Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's bilateral hearing loss.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding that 
in cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  As 
such, in accordance with Fenderson, the Board has considered the 
propriety of staged ratings in evaluating the Veteran's service-
connected bilateral hearing loss.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating evaluation pursuant to 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2010).  The Veteran contends 
that the severity of his hearing loss warrants higher ratings 
than those assigned. 
 
Ratings of hearing loss range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests (Maryland CNC) combined 
with the average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To rate the degree of disability for 
service-connected hearing loss, the Rating Schedule has 
established eleven auditory acuity levels, designated from Level 
I, for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2010).  In order 
to establish entitlement to a compensable rating for hearing 
loss, certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel loss 
must be met.  

The results of the pure tone audiometry test and speech 
discrimination test are charted on Table VI, Table VIA, in 
exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 
C.F.R. § 4.85.  Table VIA is for consideration when an 
exceptional pattern of hearing loss is shown, specifically when 
the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 
C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more in a particular ear, 
determination of the level of hearing acuity in that ear will be 
made using either Table VI or Table VIA, whichever results in the 
higher numeral.  Id.  

The Veteran submitted his claim in September 2007.  During the 
appeal period, he was afforded two VA examinations, one in April 
2008 and one in March 2010.  He was also seen for audiological 
appointments at a VA facility several times throughout the appeal 
period; however the findings at these appointments did not 
include specific pure-tone thresholds.  Therefore, only the 
results of the VA examinations will be contemplated.  These 
evaluations yielded the following results with pure tone 
thresholds measured in decibels: 

April 2008




HERTZ




1000
2000
3000
4000
RIGHT

40
45
60
60
LEFT

45
50
65
75

The average decibel loss was 51.25 decibels in the right ear and 
58.75 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 66 
percent in the left ear.  

March 2010




HERTZ




1000
2000
3000
4000
RIGHT

50
55
70
75
LEFT

60
65
75
80

The average decibel loss was 62.5 decibels in the right ear and 
70 decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 36 percent 
in the left ear. 
 
Using Table VI, these audiometric test results show the Veteran 
had Level I hearing loss in the right ear and Level VI hearing 
loss in the left ear prior to March 6, 2010.  38 C.F.R. § 4.85.  
From that date onward, the medical evidence shows he had Level IV 
hearing loss in the right ear and Level IX hearing loss in the 
left ear.  Applying the percentage ratings for hearing impairment 
found in Table VII, Level I hearing acuity combined with Level VI 
hearing acuity results in a noncompensable rating.  Id.  Level IV 
hearing acuity combined with Level IX hearing acuity results in a 
30 percent rating. 

The Board acknowledges the statements of the Veteran that his 
bilateral hearing loss warrants a higher rating evaluation, as 
well as the statements of others as to the severity of the 
Veteran's hearing loss.  The Veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., perceived 
hearing difficulty.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, the opinions and observations of the Veteran 
and other laypersons alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
with respect to determining the severity of his service-connected 
bilateral hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 
792 (1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2010).  Thus, there is 
no competent evidence showing that the Veteran's hearing loss 
disability is more severe than demonstrated at the VA 
audiological evaluations considered herein.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
there is no competent evidence in favor of ratings in excess of 
those assigned, the preponderance of the evidence is against the 
Veteran's claim for higher ratings for his service-connected 
bilateral hearing loss, and the doctrine is not applicable in 
this case.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.  Therefore, the Veteran's claim must be denied.  

The Board notes that an extra-schedular rating is a component of 
a claim for an increased rating.  Barringer v. Peake, 22 Vet. 
App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extra-schedular consideration 
is a finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1) (2010).  If so, factors for consideration in 
determining whether referral for an extra-schedular rating 
include marked interference with employment or frequent periods 
of hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2010).  In the present case, the Board 
finds no evidence that the Veteran's service-connected bilateral 
hearing loss present such an unusual or exceptional disability 
picture at any time so as to require consideration of an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  Further, the Board recognizes that specific 
complaints of how hearing loss affects daily activities are not 
addressed in the rating schedule.  However, the Board also finds 
that such complaints are not particularly unusual with a hearing 
loss disability.  Absent evidence of marked interference with 
employment, the Board determines that referral for an extra-
schedular rating is not warranted.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record.  The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, 
the Veteran has not filed a claim for TDIU.  Further, the record 
shows that he is no longer employed because he has retired.  
Therefore, further contemplation of a TDIU rating in this case is 
not necessary.


ORDER

For the period prior to March 6, 2010, an initial compensable 
rating for service-connected bilateral hearing loss is denied.

For the period from March 6, 2010 onward, an initial rating in 
excess of 30 percent for service-connected bilateral hearing loss 
is denied.



REMAND

The Veteran contends that he suffers residuals of a back injury 
sustained in service.  The Board determines that a remand is 
necessary for further development of the record.

To assist in recovery of any existing service records, the 
Veteran completed an NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data on which he indicated that he 
was treated for a back injury in January 1954 at the Army Medical 
Facility in Tool, France.  At his March 2009 DRO hearing, when 
asked, both he and his spouse testified that the facility was in 
Tool.  Thereafter, the RO requested that the National Personnel 
Records Center (NPRC) research any records from that facility for 
the Veteran.  NPRC responded that they had no retired records 
from that facility.  Unfortunately, the Board observes that 
"Tool" is the incorrect spelling of the city in France.  The 
correct spelling is "Tulle."  Although the Board is not certain 
that this error in any way affected NPRC's ability to locate 
records for the identified facility, the Board finds that the 
case should be remanded again to request such records from NPRC 
to ensure that there are no records available for the Veteran 
from the Army Medical Facility in Tulle, France, because it is 
not certain that this spelling error did not affect the ability 
to locate relevant records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Request from NPRC and any other 
appropriate sources, records for treatment 
of the Veteran for a back injury in 
January 1952 at the Army Medical Facility 
in Tulle, France.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	After completing the above action and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include all evidence received since the 
April 2010 supplemental statement of the 
case.  If the claim remains denied, the 
Veteran and his representative should be 
issued another supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


